Citation Nr: 1517169	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-08 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia, paranoid type (also claimed as a mental condition). 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from April 1970 to January 1972 including service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a claim to reopen entitlement to service connection for schizophrenia (also claimed as a mental condition) and a claim to reopen entitlement to service connect for PTSD.  The Veteran appealed the denials of these claims in this decision, and the matters are now before the Board.  

The Board notes that although the April 2008 rating decision was issued by the St. Louis RO, previous and subsequent adjudications of the Veteran's claims were conducted by the RO in Los Angeles, California, and it is the RO that certified the present matters on appeal to the Board. 

The Veteran was scheduled to testify via videoconference from the RO in Los Angeles in March 2015.  In February 2015, the RO notified the Veteran of the time and place of the hearing.  The Veteran did not report for his March 2015 Board hearing, and he did not provide an excuse or request a postponement of the hearing.  As the Veteran has not requested that a Board Hearing be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (2014).


FINDINGS OF FACT

1.  By a May 1989 rating decision, the RO denied the Veteran's claim to reopen entitlement to service connection for schizophrenia.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period. 

2.  Evidence received since the May 1989 rating decision is new, but it is not material and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for schizophrenia, paranoid type. 

3.  By an August 1991 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.

4.  Evidence received since the August 1991 Board decision is new, but it is not material and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The May 1989 RO decision that denied the claim to reopen entitlement to service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has not been received since the May 1989 rating decision to reopen the Veteran's claim of entitlement to service connection for schizophrenia, paranoid type.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The August 1991 Board decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

4.  New and material evidence has not been received since the August 1991 Board decision to reopen the Veteran's claim of entitlement to PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to reopen previously denied claims to service connection for schizophrenia and PTSD.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Initially, the Board notes that the Veteran was scheduled to be evaluated by VA examiners for his psychological disorders in January 2011 and November 2014.  He was informed by a letter prior to each scheduled examination that if he failed to report to an examination or a re-examination, without good cause, the claim shall be rated on the evidence of record, or even denied.  See 38 C.F.R. § 3.655 (2014).  The Veteran failed to report to each VA examination, and he has not shown good cause for his absences.  Thus, the Board must adjudicate his claims on appeal based upon the evidence of record.

Schizophrenia, Paranoid Type

The Veteran's claim to reopen a claim of entitlement to service connection for schizophrenia, paranoid type, was previously denied in a May 1989 decision after the RO considered newly submitted evidence since a February 1977 RO decision that denied entitlement to service connection for schizophrenia, paranoid type.  The February 1977 decision denied service connection because the Veteran's medical service treatment records were negative for any nervous condition.  After noting that the Veteran was hospitalized for this disorder from July 25, 1974 to December 20, 1976, the RO concluded that there was no evidence of treatment in service or within the presumptive period thereafter.  

The May 1989 decision denied the claim to reopen the claim of entitlement to service connection for schizophrenia because the newly submitted outpatient treatment records did not provide a new basis to rebut the previous denial of service connection in February 1977 for this psychiatric disorder.  The Veteran was informed of this decision by a June 1989 letter.  He did not appeal this decision and did not submit new and material evidence within one year.  Thus, the May 1989 RO decision became final.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran has submitted numerous VA medical documents showing treatment for his schizophrenia disorder, including his symptoms throughout the years, repeated hospital stays, and his medication regiment.  However, none of the medical records that have been associated with the claims file since the May 1989 RO decision discuss the etiology of the Veteran's schizophrenia in relation to his time in military service.  In fact, the claims file does not contain any new evidence since the May 1989 RO decision indicating that the Veteran's schizophrenia, or any other mental disorder, was caused by or aggravated by his military service.  As previously stated, the Veteran was scheduled for a VA examination on two previous occasions but failed to report to either examination and he has not shown good cause for his failure to report.  Thus, the Board must conclude that the new medical evidence is redundant and is not material as it does not relate to an unestablished fact necessary to substantiate the Veteran's claim, namely, a nexus opinion relating his schizophrenia to military service.  

Furthermore, his claims file includes new lay statements by him and his representative in which he contended that he has had psychological symptoms during service; however, the Board notes that the Veteran had submitted quite similar statements in support of his claim in February 1989 and March 1989.  Accordingly, these contentions were known to VA decision-makers prior to the issuance of the May 1989 RO decision.  Thus, the Board finds that although the VA medical documents and lay statements submitted after May 1989 are new, as they were not previously submitted to VA decision-makers prior to the May 1989 RO decision, they are not material because they are redundant and do not relate to an unestablished fact necessary to substantiate the Veteran's claim.  

Based on the foregoing, the Board concludes that new and material evidence has not been added to reopen the claim of entitlement to service connection for schizophrenia, paranoid type (also claimed as a mental condition).  The preponderance of the evidence is against the claim to reopen, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

PTSD

The Veteran's claim of entitlement to service connection for PTSD was denied in an August 1991 Board decision after the Board considered his service treatment records, his lay statements, and his post-service medical records, including a VA examination and records of hospitalizations due to mental health problems.  Specifically, the Board reviewed and discussed the fact that the Veteran was present in Vietnam and that his convoy was fired upon once but that no rounds fell near him.  The Board based its decision to deny service connection for PTSD because the Veteran did not have a verifiable stressor and he was not diagnosed with, or presenting with symptoms of, PTSD.  The Veteran did not appeal this decision and did not submit new and material evidence within one year, and, thus, the decision became final.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran has submitted numerous VA medical documents showing treatment for his schizophrenia disorder, and other mental health symptoms, which were known to VA decision-makers prior to the issuance of the August 1991 Board decision.  However, after a detailed review of his claims file, including VA treatment records and lay statements from the Veteran and his representative, the Board concludes that he is not now, nor has he ever, been diagnosed with PTSD by a medical professional, which is a requirement to substantiate his service connection claim.  See 38 C.F.R. § 3.304(f).  In fact, in an August 2008 VA medical record, the Veteran tested negative for a PTSD screening.  Moreover, the addition of subjective statements from the Veteran in various VA medical treatment records concerning his presence in Vietnam for approximately six months was known to the Board at the time it formulated its decision. 

Thus, the Board finds that although the VA medical documents and lay statements submitted after August 1991 are new, as they were not previously submitted to VA decision-makers prior to the August 1991 Board decision, they are not material because they are redundant and do not relate to an unestablished facts necessary to substantiate the Veteran's claim, namely, a stressor in service and a medical diagnosis of PTSD.

Based on the foregoing, the Board concludes that new and material evidence has not been added to reopen a claim of entitlement to service connection for PTSD.  The preponderance of the evidence is against the claim to reopen, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in April 2007, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In regards to the claim to reopen a claim of entitlement to service connection for PTSD, the Veteran was sent a letter in May 2010 prior to the last adjudication by the RO.  This letter included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, Social Security Administration (SSA) records, and records of VA treatment.  The duty to assist was further satisfied by attempted VA examinations in January 2011 and November 2014; however, the Veteran failed to report either examination after receiving adequate notice of the time and place of the examinations.  See 38 C.F.R. § 3.655.  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

New and material evidence having not been received, the claim to reopen a claim of entitlement to service connection for schizophrenia, paranoid type (also claimed as a mental condition) is denied.

New and material evidence having not been received, the claim to reopen a claim of entitlement to service connection for PTSD is denied. 



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


